DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Terminal disclaimers filed 2/28/2022 for U.S. Patent No. 9,655,046, U.S. Patent No. 10,321,400, and U.S. Patent No. 10,945,208 have been received and accepted.  The double patenting rejections are dropped and claims 23-42 are allowed. 
Allowable Subject Matter
Claims 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance.
Independent claims 23, 33, and 42:
U.S. Patent No. 7,505,795 to Lim et al disclose in Figures 2-4 a method of reducing power consumption in a wireless network device (device 102/212), comprising: 
Receiving (Column 8 lines 5-25) a beacon periodically broadcast at a beacon broadcast interval in a wireless network.  Device 102/212 wakes up at designated wakeup times according to its sleep interval that is any multiple of the beacon count, at which time device 102/212 wakes up to receive the beacon and then returns to sleep.  For example: if the sleep interval is three times the beacon count, device 102/212 wakes up from sleeping at every 3rd beacon to receive every 3rd beacon.  The sleep interval is determined by power management 131, MC 116, L2/L3 118 and system memory 140 and the sleep interval is indicated by the sleep interval timer 120.  Lim et al does not specifically disclose “based at least in part on a beacon periodically broadcast by a network coordinator in the wireless network”.  However, APs conventionally periodically broadcast beacons to devices: U.S. Patent No. 7,881,755 to Mishra et al disclose AP periodically broadcasts beacons to STA1 and STA2; STA1 has a listen interval of 2 and wakes up from sleeping every other beacon to selectively receive every other beacon; STA2 has a 
Adjusting the sleep duration, in response to receiving an external interrupt (user adjusting the power saving level using slider button in input/output device 216)...  The user can adjust the sleep interval by adjusting the power saving level for device 102/212 using slider button in input/output device 216.  If the user specifies a first level of power saving shown by slider button position 219, a corresponding first sleep interval is specified as shown by detection profile 220.  If the user specifies a second level of power saving shown by slider button position 221, a corresponding second sleep interval is specified as shown by detection profile 222.  The sleep interval of slider button position 219 and detection profile 220 is shorter than the sleep interval of slider button position 221 and detection profile 222.  So, the user vary the sleep interval by moving the slider button to any position to specify a power saving level, and the specified power saving level will result in a different corresponding sleep interval.  Refer to Column 8 line 5 to Column 11 line 54.  

However, none of the prior art disclose the limitation “adjusting the sleep duration, in response to receiving an external interrupt, by subtracting a time for which the wireless network device has slept during a most recent sleep period from the beacon broadcast interval”, and can be logically combined with Lim et al and Mishra et al. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S.  Publication No. 20050221869 to Liu et al disclose in Figures 1-7 a mobile station in a wireless network dynamically adjusts its sleeping time for power saving based on its data traffic activity..  Refer to Sections 0008-0056.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
March 7, 2022